Name: Commission Regulation (EEC) No 1535/83 of 13 June 1983 on the classification of goods under subheading 21.07 G I a) 1 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  foodstuff;  agricultural activity
 Date Published: nan

 Avis juridique important|31983R1535Commission Regulation (EEC) No 1535/83 of 13 June 1983 on the classification of goods under subheading 21.07 G I a) 1 of the Common Customs Tariff Official Journal L 155 , 14/06/1983 P. 0006 - 0006 Finnish special edition: Chapter 2 Volume 3 P. 0191 Spanish special edition: Chapter 02 Volume 10 P. 0017 Swedish special edition: Chapter 2 Volume 3 P. 0191 Portuguese special edition Chapter 02 Volume 10 P. 0017 *****COMMISSION REGULATION (EEC) No 1535/83 of 13 June 1983 on the classification of goods under subheading 21.07 G I a) 1 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions must be laid down concerning the tariff classification of a product consisting of dried plasma obtained from fresh bovine blood containing added sodium citrate, with a total protein content of 73,3 % used as an additive for certain food preparations; Whereas heading No 21.07 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), refers to food preparations not elsewhere specified or included; Whereas, in the absence of a more specific heading, the product in question must be classified in heading No 21.07 as a food preparation not elsewhere specified or included; whereas, within this heading, subheading 21.07 G I a) 1 must be chosen; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product consisting of dried plasma obtained from fresh bovine blood containing added sodium citrate, with a total protein content of 73,3 %, used as an additive for certain food preparations must be classified in the Common Customs Tariff under subheading: 21.07 Food preparations not elsewhere specified or included: G. Other: I. Containing no milkfats or containing less than 1,5 % by weight of such fats: a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1. Containing no starch or containing less than 5 % by weight of starch Article 2 This Regulation shall enter into force on the 42nd day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 72, 18. 3. 1983, p. 3.